S




            ....




                                                ^
    U *ne. 4k

     XLC2J2Z-               •Mm        ffM          >jji i-          Jl
                                                                      UJ-Pu
     -0*-Lp—d&—oi>e 4c?                    Mp        F10JU -//'J rt k




                                                                e CgtT\tTr
                           r_ J/ nrj)
    -for- tf/Wrcf.         :/ i' • •'euy
          '- Hqi. h f- V |                     '^>


          ^3



                          \A
I N
g Z
            •-...              \S
           V)
* 1
  s       ^5                s§
      t
                          O^NCS
                                    ij
                                    U

                                    Es